PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/690,275
Filing Date: 21 Nov 2019
Appellant(s): The Procter & Gamble Company



__________________
Carrie Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 22, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5,7-9,12,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gohl (US 2005/0153859) in view of Ciko (US 4,053,423) and Sadlowski (US 2005/0124521).
Gohl teaches treating fabrics in laundering by contacting them with a bleaching and antimicrobial composition such that the pH is favored for one of the compositions in the first stage and then the pH is favored to the other composition in the second stage of washing followed by washing with detergent and rinsing (abstract; 0005-0007,0021,0025). The pH that favors antimicrobial benefits can be performed first and is a pH of about 2 to about 8 for 1-20 minutes, followed by shifting pH to one that favors bleaching at a pH of 7-11 or 8-10 for 1-20 minutes (paragraph 0030-0032). No C10-C20 linear or branched alkylalkoxylated sulfates or alcohols or alkylalkoxylated surfactants are required. C10-C16 Linear alkylbenzene sulfonates and C12-18 alkyl sulfates can be included as the main surfactant (paragraph 0124). Gohl teaches adding soil release agents (paragraph 0122). Gohl teaches using souring agents to neutralize alkalinity or give a pH 7 (paragraph 0120). Gohl teaches adding the antimicrobial and bleaching composition simultaneously with the washing step followed by draining the composition from the laundry after treating with the antimicrobial and bleaching compositions and undergoing a rinse cycle (claim 1, paragraph 0025,0088, claim 22 and 21).
Gohl does not specify steps b1) or d) where the pH is decreased to pH 7-9 and c) or e) where the pH of the rinse liquor is 3-6.
Ciko teaches that fabric softening and sour agents are added at the appropriate time during a wash cycle to or during a rinsing step (column 5, lines 20-65). 
Sadlowski teaches that rinsing operations effectively have a rinse pH of from about 4 to about 7 which permits improved decolorization of bleachable stains, promotes grease removal, reduces dye transfer and build-up of residue on fabrics (abstract, paragraph 0016,0031-0034). Sadlowski teaches rinsing at pH 5.5 for 5 minutes (paragraph 0114, 0115). Sadlowski teaches water is removed from the drum after a wash cycle and before rinsing (claim 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Gohl by including a souring step at the end of the wash cycle to neutralize the pH of the alkaline bleaching step as Gohl invites the inclusion of sours to neutralize the wash liquor and Ciko teaches sours and softening agents which are typically added after the wash in a rinse cycle can now be metered out during the wash cycle. It would be most obvious to add them in the end of the 1-20 minute bleaching step to neutralize the liquor and as sours and softeners are adding after washes are completed, adding them at the final stage of the wash would be obvious. It would have been further obvious to modify Gohl by using a pH 4-6 rinse step as Sadlowski teaches this pH in a rinse permits improved decolorization of bleachable stains, promotes grease removal, reduces dye transfer and build-up of residue on fabrics. Optimizing the times, pHs and order of steps is considered obvious in view of Gohl, Ciko and Sadlowski as Gohl teaches the antimicrobial treatment at pH 2-8 can be performed first for 1-20 minutes followed by bleaching at pH 7-11 for 1-20 minutes in compositions comprising the claimed linear alkyl benzene sulfonates. Using a sour at the end of the bleaching step would be obvious as Ciko teaches metering them in the wash cycle and they are typically used after washing is completed so in a wash cycle they would be metered in at the end. It would be obvious to follow the wash cycle with a pH 4-6 rinse as Sadlowski teaches this is efficient. The claimed invention could be arrived at through routine experimentation as the steps are known in the prior art as being effective and the pH values and times of treatment as well as surfactants chosen are known in the art and can be optimized for effective stain and soil removal. Selection of pH and treatment times as well as cleaning agents would directly impact cleaning performance. Applicant has not demonstrated in a manner commensurate in scope with the claims, the criticality of the pH ranges of times and therefore, arrival at the claimed methods from the disclosed teachings of the prior art would be obvious absent a showing of unexpected results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gohl (US 2005/0153859) in view of Ciko (US 4,053,423) and Sadlowski (US 2005/0124521) and further in view of Gosselink (US 4,721,580).
Gohl, Ciko and Sadlowski are relied upon as set forth above.
Gohl, Ciko and Sadlowski do not teach anionic soil release polymers.
Gosselink teach anionic soil release polymers comprising terephthalate units are effectively incorporated in laundry detergent compositions to assist in the release of oily soils and stains (column 6, lines 10-30; column 11, lines 5-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Gohl, Ciko and Sadlowski by incorporating anionic soil release polymers comprising terephthalate units because Gosselink teaches these polymers provide enhanced cleaning of oily soils and stains in laundry detergent compositions and Gohl invites the inclusion of soil releasing agents into the wash compositions. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gohl (US 2005/0153859) in view of Ciko (US 4,053,423) and Sadlowski (US 2005/0124521) and further in view of Gassenmeier (US 2001/0031714).
Gohl, Ciko and Sadlowski are relied upon as set forth above.
Gohl, Ciko and Sadlowski do not teach 5-chloro-2-(4-chlorophenoxy)phenol.
Gassenmeier teach antimicrobial agents such as diclosan, which meets the claimed limitation of 5-chloro-2-(4-chlorophenoxy)phenol, is conventionally added in the rinse cycle to combat microorganisms (0097-0099,0105,0182-0185).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Gohl, Ciko and Sadlowski by incorporating 5-chloro-2-(4-chlorophenoxy)phenol into the rinse because Gassenmeier teaches these compounds provide antimicrobial affects to treated laundry and can be added  during the wash or rinse cycles. 

Claims 1-5,7-9,11-13,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cala (US 5,919,745) in view of Ciko (US 4,053,423) and Sadlowski (US 2005/0124521).
Cala teaches treating fabrics in laundering by contacting them with a detergent composition such that the pH below 8 in the first stage and then the pH is raised to about 8 to 11 in the second stage of washing. In table 1, examples B and 2 show that a pH value of 7.4 is present prior to the addition of soda ash and then a pH of 10.3 is achieved with the addition of soda ash after 10 minutes.  No C10-C20 linear or branched alkylalkoxylated sulfates or alcohols or alkylalkoxylated surfactants are required as alternate embodiments may be chosen such as C8-C9 (column 2, lines 1-7). C11-C13 Linear alkylbenzene sulfonates and C10-18 alkyl sulfates can be included as the main surfactant (column 2, lines 55-67). 
Cala does not specify steps b1) or d) where the pH is decreased to pH 7-9 and c) or e) where the pH of the rinse liquor is 3-6. Cala doesn’t teach draining or the times of washing.
Ciko teaches that fabric softening and sour agents are added at the appropriate time during a wash cycle to or during a rinsing step (column 5, lines 20-65). 
Sadlowski teaches that rinsing operations effectively have a rinse pH of from about 4 to about 7 which promotes grease removal, reduces dye transfer and build-up of residue on fabrics (abstract, paragraph 0016,0031-0034). Sadlowski teaches rinsing at pH 5.5 for 5 minutes (paragraph 0114, 0115). Sadlowski teaches water is removed from the drum after a wash cycle and before rinsing (claim 2). Sadlowski teaches wash cycles are typically 1-50 minutes (paragraph 0027) and rinsing is 1-20 minutes (claim 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Cala by including a souring step at the end of the wash cycle to neutralize the pH of the alkaline bleaching step as Ciko teaches sours and softening agents which are typically added after the wash in a rinse cycle can now be metered out during the wash cycle. It would be most obvious to add them in the end of the 1-20 minute bleaching step to neutralize the liquor and as sours and softeners are adding after washes are completed, adding them at the final stage of the wash would be obvious. It would have been further obvious to modify Cala by using a pH 4-6 rinse step as Sadlowski teaches this pH in a rinse permits promotes grease removal, reduces dye transfer and build-up of residue on fabrics. Optimizing the times, pHs and order of steps is considered obvious in view of Cala, Ciko and Sadlowski as Cala teaches a first wash pH of below 8 for 10 minutes followed by a second wash pH of 8-11  in compositions comprising the claimed linear alkyl benzene sulfonates. Sadlowski teaches the whole wash is typically 1-50 minutes leaving up to 40 minutes for the second pH step. Sadlowski teaches draining followed by rinsing after washing is conventional and would be obvious to perform in the methods of Cala after the wash cycle.  Using a sour at the end of the bleaching step would be obvious as Ciko teaches metering them in the wash cycle and they are typically used after washing is completed so in a wash cycle they would be metered in at the end. It would be obvious to follow the wash cycle with a pH 4-6 rinse as Sadlowski teaches this is efficient. The claimed invention could be arrived at through routine experimentation as the steps are known in the prior art as being effective and the pH values and times of treatment as well as surfactants chosen are known in the art and can be optimized for effective stain and soil removal. Selection of pH and treatment times as well as cleaning agents would directly impact cleaning performance. Applicant has not demonstrated in a manner commensurate in scope with the claims, the criticality of the pH ranges of times and therefore, arrival at the claimed methods from the disclosed teachings of the prior art would be obvious absent a showing of unexpected results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cala (US 5,919,745)  in view of Ciko (US 4,053,423) and Sadlowski (US 2005/0124521) and further in view of Gosselink (US 4,721,580).
Cala, Ciko and Sadlowski are relied upon as set forth above.
Cala, Ciko and Sadlowski do not teach anionic soil release polymers.
Gosselink teach anionic soil release polymers comprising terephthalate units are effectively incorporated in laundry detergent compositions to assist in the release of oily soils and stains (column 6, lines 10-30; column 11, lines 5-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Cala, Ciko and Sadlowski by incorporating anionic soil release polymers comprising terephthalate units because Gosselink teaches these polymers provide enhanced cleaning of oily soils and stains in laundry detergent compositions and Gohl invites the inclusion of soil releasing agents into the wash compositions. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cala (US 5,919,745)  in view of Ciko (US 4,053,423) and Sadlowski (US 2005/0124521) and further in view of Gassenmeier (US 2001/0031714).
Cala, Ciko and Sadlowski are relied upon as set forth above.
Cala, Ciko and Sadlowski do not teach 5-chloro-2-(4-chlorophenoxy)phenol.
Gassenmeier teach antimicrobial agents such as diclosan, which meets the claimed limitation of 5-chloro-2-(4-chlorophenoxy)phenol, is conventionally added in the rinse cycle to combat microorganisms (0097-0099,0105,0182-0185).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Cala, Ciko and Sadlowski by incorporating 5-chloro-2-(4-chlorophenoxy)phenol into the rinse because Gassenmeier teaches these compounds provide antimicrobial affects to treated laundry and can be added  during the wash or rinse cycles. 

Claims 1-5,7,12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2018/0371373) in view of  Sadlowski (US 2005/0124521).
Lang teaches treating fabrics in laundering by contacting them with a bleaching and antimicrobial composition such that the laundry is washed in aqueous peroxyformic acid and surfactant/dispersants (paragraph 0054, 0119) wash liquor at a pH range of about 4 to about 9 for about 1 to about 20 min (claimed step a, paragraph 0057), secondly an alkalinity source is added to raise the pH to above 9 or at least above 10 to at least about 11 (paragraph 0058,claim 7), thirdly a bleaching pH of about 9 to about 13 is used for about 3 to about 15 minutes (claimed step b, paragraph 0059), then adding an adjuvant use solution containing soil releasing agents to adjust the pH from about 5 to about 8  for 1 to 6 min (claimed step b1, claim 18, paragraph 0062), draining and rinsing (claim 1, paragraph 0063). No C10-C20 linear or branched alkylalkoxylated sulfates or alcohols or alkylalkoxylated surfactants are required. Lang teaches adding soil release agents (paragraph 0062). 
Lang does not specify the pH of the rinse liquor is 3-6 and time of rinsing.
Sadlowski teaches that rinsing operations effectively have a rinse pH of from about 4 to about 7 which permits improved decolorization of bleachable stains, promotes grease removal, reduces dye transfer and build-up of residue on fabrics (abstract, paragraph 0016,0031-0034). Sadlowski teaches rinsing at pH 5.5 for 5 minutes (paragraph 0114, 0115). Sadlowski teaches water is removed from the drum after a wash cycle and before rinsing (claim 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Lang by using a pH 4-6 rinse step as Sadlowski teaches this pH in a rinse permits improved decolorization of bleachable stains, promotes grease removal, reduces dye transfer and build-up of residue on fabrics. Optimizing the times, pHs and order of steps is considered obvious in view of Lang and Sadlowski as Lang teaches the laundering at pH 4-9 can be performed first for 1-20 minutes followed by bleaching at pH 9-13 for 3-15 minutes and lowering the pH from about 5 to about 8 for 1 to 6 minutes, draining and rinsing. Using a surfactant during the first step is obvious as Lang teaches adding additives such as surfactants and dispersants to the aqueous compositions. It would be obvious to follow the wash cycle with a pH 4-6 rinse as Sadlowski teaches this is efficient. The claimed invention could be arrived at through routine experimentation as the steps are known in the prior art as being effective and the pH values and times of treatment as well as surfactants chosen are known in the art and can be optimized for effective stain and soil removal. Selection of pH and treatment times as well as cleaning agents would directly impact cleaning performance. Applicant has not demonstrated in a manner commensurate in scope with the claims, the criticality of the pH ranges of times and therefore, arrival at the claimed methods from the disclosed teachings of the prior art would be obvious absent a showing of unexpected results. 

Claim 6,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2018/0371373) in view of Sadlowski (US 2005/0124521) and further in view of Gosselink (US 4,721,580).
Lang and Sadlowski are relied upon as set forth above.
Lang and Sadlowski do not teach anionic soil release polymers and the claimed C10-C20 linear alkyl benzene sulphonates.
Gosselink teach anionic soil release polymers comprising terephthalate units are effectively incorporated in laundry detergent compositions to assist in the release of oily soils and stains (column 6, lines 10-30; column 11, lines 5-40). Gosselink teaches anionic surfactants of alkyl sulfates or C11-C13 linear alkyl benzene sulfonates are [preferred (column 25, lines 39-40; column 24, lines 65-68)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Lang and Sadlowski by incorporating anionic soil release polymers comprising terephthalate units and C11-C13 linear alkyl benzene sulphonate surfactants because Gosselink teaches these polymers and surfactants provide enhanced cleaning of oily soils and stains in laundry detergent compositions and Lang invites the inclusion of soil releasing agents and surfactants/dispersants into the wash compositions. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2018/0371373) in view of Sadlowski (US 2005/0124521) and further in view of Gassenmeier (US 2001/0031714).
Lang and Sadlowski are relied upon as set forth above.
Lang and Sadlowski do not teach 5-chloro-2-(4-chlorophenoxy)phenol.
Gassenmeier teach antimicrobial agents such as diclosan, which meets the claimed limitation of 5-chloro-2-(4-chlorophenoxy)phenol, is conventionally added in the rinse cycle to combat microorganisms (0097-0099,0105,0182-0185).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Lang and Sadlowski by incorporating 5-chloro-2-(4-chlorophenoxy)phenol into the rinse because Gassenmeier teaches these compounds provide antimicrobial affects to treated laundry and can be added  during the wash or rinse cycles. 

(2) Response to Argument

Response to arguments for Claims 1-5, 7-9, 12, 15, and 16 Stand Rejected as Obvious over Gohl (U.S. Pat. Pub. No. 2005/0153859) in view of Ciko (ULS. Pat, No. 4,053,423) and Sadlowski (US. Pat. Pub. No. 2005/0124521).
The examiner would first like to emphasize that the appellant has made no arguments regarding the combination of prior art references and their teachings, therefore the lack of arguments or lack of objection to the disclosure of the cited prior art is an acknowledgement that the prior art does provide a prima facie case of obviousness for the methods provided in the claims as Gohl, Ciko and Sadlowski in combination teach all the elements of the appellant’s claims. 
Appellant only argues that the instant invention demonstrates unexpected results over the prior art which the examiner refutes on the basis that appellant has not provided data in a manner commensurate in scope with the claims and in a manner in comparison to the closest prior art of record. Appellant relies on tables 2,5,6 and 8 in the appeal brief to provide a showing of unexpected results. It is noted that the data presented in tables test two formulations (Table 5, formulation 1 and 2)  wherein 4 species of surfactants at single concentrations are present in formulation I and 2 species at single concentrations are present in formulation 2, see below:


    PNG
    media_image2.png
    456
    943
    media_image2.png
    Greyscale

The claims however are much broader in scope and teach any detersive surfactant which includes tens of thousands of possibilities and has no concentration limitations. The data in the table include builders/chelants and performance actives/stabilizers which are not cited in the claims as essential components of the composition and it is not known how they impact the stain removal outcome. It is noted the prior art of Gohl teaches many detersive surfactants not tested by appellant. Gohl teaches hundreds of possible surfactants chosen from anionic, cationic, nonionic and amphoteric surfactants that are outside of the scope of the  sodium lauryl sulphate, sodium dodecylbenzene sulfonate, C14-15 Pareth-7  and lauramine oxide tested. Furthermore the appellant only tests specific concentrations of these four species of surfactants in a composition containing unclaimed components while the claims and Gohl are unlimited in the concentrations usable. It is not sufficient to demonstrate a narrow composition of 4 species of surfactant at single concentrations to demonstrate unexpected results for a genus of tens of thousands of possible surfactants at unlimited concentrations. This is not directly comparative or even reasonably comparative to the prior art which contains hundreds of detersive surfactant possibilities at unlimited concentrations. The data shown by appellant are only indicative of unexpected results for the species and concentrations they show and not the broad disclosure of any detersive surfactant with no concentration limitation of the claims or the hundreds of species and unlimited concentrations of the prior art. Furthermore the data is for 7 specific pH profiles, particularly pH 8,12,8 and 4 sequence of the claims (seq 7). The claims however teach a broader pH sequence of pH 7-9, 10-13, 7-9 and 3-6. Since pH is logarithmic, any increase or decrease in an integer value changes the concentration by a factor of 10. This means pH changes of 2 to 3 pH integer points produce drastic changes in concentration and appellant only tests a single pH integer in each range, rather than the 2-3 integer ranges for each pH value in each stage of the sequence claimed. Gohl further teach the about 2 to about 8 for 1-20 minutes in stage 1, followed by shifting pH to one that favors bleaching at a pH of 7-11 or 8-10 for 1-20 in stage 2 and neutralizing for stage 3. Sadlowski teaches stage 4 rinsing pH would be 4-7. These are broader than the values tested by appellant and further provide evidence the data provided by appellant is no commensurate or fully comparative to the prior art of record and the claims. The examiner also emphasizes that stain removal is the primary goal of laundering and the prior art teach maximizing soil and stain removal to a desired level (paragraph 0026, Gohl ). Adjusting pH an surfactants to maximize stain removal would be essential to the laundering process. Appellant argues improved performance of a product with less surfactant was unexpected, but the claims make no mention of the surfactant concentration. Claims 1-6,8,10-13 and 15-18 make no mention of wash liquors being free of AAS and AA surfactants as appellant’s argue in Table 8. The examiner argues that claims 15 and 16 still contain pH values that differ by 1 to 2 integers so a factor of 10 or 2 factors of 10 and are not reasonably commensurate with the single value pH tested.

Response to arguments for Claim 10 Stands Rejected as Obvious over Gohl (U.S. Pat. Pub. No. 2005/0153859) in view of Ciko (ULS. Pat, No. 4,053,423) and Sadlowski (US. Pat. Pub. No. 2005/0124521) and Gassenmeier (U.S. Pat. Pub. No. 2001/0031714).
No further arguments were presented with respect to claim 10 therefore arguments from paragraph 10 above are relied upon.

Response to arguments for Claims 1-5, 7-9, 11-13, 15, and 16 Stand Rejected as Obvious over Cala (U.S. Pat. No. 5,919,745) in view of Ciko (ULS. Pat, No. 4,053,423) and Sadlowski (US. Pat. Pub. No. 2005/0124521).
The examiner would first like to emphasize that the appellant has made no arguments regarding the combination of prior art references and their teachings, therefore the lack of arguments or lack of objection to the disclosure of the cited prior art is an acknowledgement that the prior art does provide a prima facie case of obviousness for the methods provided in the claims as Cala, Ciko and Sadlowski in combination teach all the elements of the appellant’s claims. 
Appellant only argues that the instant invention demonstrates unexpected results over the prior art which the examiner refutes on the basis that appellant has not provided data in a manner commensurate in scope with the claims and in a manner in comparison to the closest prior art of record. Appellant relies on tables 2,5,6 and 8 in the appeal brief to provide a showing of unexpected results. It is noted that the data presented in tables test two formulations (Table 5, formulation 1 and 2)  wherein 4 species of surfactants are present in formulation I and 2 species are present in formulation 2, see below:


    PNG
    media_image2.png
    456
    943
    media_image2.png
    Greyscale

The claims however are much broader in scope and teach any detersive surfactant which includes tens of thousands of possibilities and has no concentration limitations. The data in the table include builders/chelants and performance actives/stabilizers which are not cited in the claims as essential components of the composition and it is not known how they impact the stain removal outcome. It is noted the prior art of Cala teaches many detersive surfactants not tested by appellant. Cala teaches hundreds of possible surfactants chosen from nonionic and amphoteric surfactants at 5-60% of the composition and these surfactants are outside of the scope of the  sodium lauryl sulphate, sodium dodecylbenzene sulfonate, C14-15 Pareth-7  and lauramine oxide tested. Furthermore the appellant only tests specific concentrations of these four species of surfactants in a composition containing unclaimed components while the claims and Cala teaches 5-60% surfactant in the composition is effective. It is not sufficient to demonstrate a narrow composition of 4 species of surfactant at single concentrations to demonstrate unexpected results for a genus of tens of thousands of possible surfactants at 5-60%  concentrations. This is not directly comparative or even reasonably comparative to the prior art which contains hundreds of detersive surfactant possibilities at 5-60% concentrations. The data shown by appellant are only indicative of unexpected results for the species and concentrations they show and not the broad disclosure of any detersive surfactant with no concentration limitation of the claims or the hundreds of species and unlimited concentrations of the prior art. Furthermore the data is for 7 specific pH profiles, particularly pH 8,12,8 and 4 sequence of the claims (seq 7). The claims however teach a broader pH sequence of pH 7-9, 10-13, 7-9 and 3-6. Since pH is logarithmic, any increase or decrease in an integer value changes the concentration by a factor of 10. This means pH changes of 2 to 3 pH integer points produce drastic changes in concentration and appellant only tests a single pH integer in each range, rather than the 2-3 integer ranges for each pH value in each stage of the sequence claimed. Cala teaches pH below 8 in the first stage and then the pH is raised to about 8 to 11 in the second stage of washing. In table 1, examples B and 2 show that a pH value of 7.4 is present prior to the addition of soda ash and then a pH of 10.3 is achieved with the addition of soda ash after 10 minutes. Sadlowski teaches stage 4 rinsing pH would be 4-7. These are broader than the values tested by appellant and further provide evidence the data provided by appellant is no commensurate or fully comparative to the prior art of record and the claims. The examiner also emphasizes that stain removal is the primary goal of laundering and the prior art teach maximizing cleaning performance (column 1, lines 20-24). Adjusting pH an surfactants to maximize stain removal would be essential to the laundering process. Appellant argues improved performance of a product with less surfactant was unexpected, but the claims make no mention of the surfactant concentration. Claims 1-6,8,10-13 and 15-18 make no mention of wash liquors being free of AAS and AA surfactants as appellant’s argue in Table 8. No C10-C20 linear or branched alkylalkoxylated sulfates or alcohols or alkylalkoxylated surfactants are required in Lang as alternate embodiments may be chosen such as C8-C9 (column 2, lines 1-7). The examiner argues that claims 15 and 16 still contain pH values that differ by 1 to 2 integers so a factor of 10 or 2 factors of 10 and are not reasonably commensurate with the single value pH tested.

Response to arguments for Claim 6 Stands Rejected as Obvious over Cala (U.S. Pat. No. 5,919,745) in view of Ciko (ULS. Pat, No. 4,053,423) and Sadlowski (US. Pat. Pub. No. 2005/0124521) and further in view of Gosselink (U.S. Pat. No. 4,721,580).
No further arguments were presented with respect to claim 6 therefore arguments from paragraph 12 above are relied upon.

Response to arguments for Claim 10 Stands Rejected as Obvious over Cala (U.S. Pat. No. 5,919,745) in view of Ciko (ULS. Pat, No. 4,053,423) and Sadlowski (US. Pat. Pub. No. 2005/0124521) and further in view of Gassenmeier (U.S. Pat. Pub. No. 2001/0031714).
No further arguments were presented with respect to claim 10 therefore arguments from paragraph 12 above are relied upon.

Response to arguments for Claims 1-5, 7-9, 12 and 15-18 Stand Rejected as Obvious over Lang (U.S. Pat. Pub. No. 2018/0371373) in view of  Sadlowski (US. Pat. Pub. No. 2005/0124521).
The examiner would first like to emphasize that the appellant has made no arguments regarding the combination of prior art references and their teachings, therefore the lack of arguments or lack of objection to the disclosure of the cited prior art is an acknowledgement that the prior art does provide a prima facie case of obviousness for the methods provided in the claims as Lang and Sadlowski in combination teach all the elements of the appellant’s claims. 
Appellant only argues that the instant invention demonstrates unexpected results over the prior art which the examiner refutes on the basis that appellant has not provided data in a manner commensurate in scope with the claims and in a manner in comparison to the closest prior art of record. Appellant relies on tables 2,5,6 and 8 in the appeal brief to provide a showing of unexpected results. It is noted that the data presented in tables test two formulations (Table 5, formulation 1 and 2)  wherein 4 species of surfactants are present in formulation I and 2 species are present in formulation 2, see below:


    PNG
    media_image2.png
    456
    943
    media_image2.png
    Greyscale

The claims however are much broader in scope and teach any detersive surfactant which includes tens of thousands of possibilities and has no concentration limitations. The data in the table include builders/chelants and performance actives/stabilizers which are not cited in the claims as essential components of the composition and it is not known how they impact the stain removal outcome. It is noted the prior art of Lang teaches the genus of any detersive surfactants. This teaching encompasses and surfactant which includes tens of thousands of possible surfactants that are outside of the scope of the  sodium lauryl sulphate, sodium dodecylbenzene sulfonate, C14-15 Pareth-7  and lauramine oxide tested. Furthermore the appellant only tests specific concentrations of these four species of surfactants in a composition containing unclaimed components while the claims and Lang are unlimited in the concentrations and types of surfactants usable. It is not sufficient to demonstrate a narrow composition of 4 species of surfactant at single concentrations to demonstrate unexpected results for a genus of tens of thousands of possible surfactants at unlimited concentrations. This is not directly comparative or even reasonably comparative to the prior art which contains hundreds of detersive surfactant possibilities at unlimited concentrations. The data shown by appellant are only indicative of unexpected results for the species and concentrations they show and not the broad disclosure of any detersive surfactant with no concentration limitation of the claims or the hundreds of species and unlimited concentrations of the prior art. Furthermore the data is for 7 specific pH profiles, particularly pH 8,12,8 and 4 sequence of the claims (seq 7). The claims however teach a broader pH sequence of pH 7-9, 10-13, 7-9 and 3-6. Since pH is logarithmic, any increase or decrease in an integer value changes the concentration by a factor of 10. This means pH changes of 2 to 3 pH integer points produce drastic changes in concentration and appellant only tests a single pH integer in each range, rather than the 2-3 integer ranges for each pH value in each stage of the sequence claimed. Lang teaches treating laundry in a wash liquor at a pH range of about 4 to about 9 for about 1 to about 20 min (claimed step a, paragraph 0057), secondly an alkalinity source is added to raise the pH to above 9 or at least above 10 to at least about 11 (paragraph 0058,claim 7), thirdly a bleaching pH of about 9 to about 13 is used for about 3 to about 15 minutes (claimed step b, paragraph 0059), then adding an adjuvant use solution containing soil releasing agents to adjust the pH from about 5 to about 8  for 1 to 6 min (claimed step b1, claim 18, paragraph 0062), draining and rinsing (claim 1, paragraph 0063). Sadlowski teaches stage 4 rinsing pH would be 4-7. These are broader than the values tested by appellant and further provide evidence the data provided by appellant is no commensurate or fully comparative to the prior art of record and the claims. The examiner also emphasizes that stain removal is the primary goal of laundering and the prior art teach maximizing soil and stain removal to a desired level (paragraph 0026, Gohl ). Adjusting pH an surfactants to maximize stain removal would be essential to the laundering process. Appellant argues improved performance of a product with less surfactant was unexpected, but the claims make no mention of the surfactant concentration. Claims 1-6,8,10-13 and 15-18 make no mention of wash liquors being free of AAS and AA surfactants as appellant’s argue in Table 8. No C10-C20 linear or branched alkylalkoxylated sulfates or alcohols or alkylalkoxylated surfactants are required in Lang.  The examiner argues that claims 15,16,17 and 18still contain pH values that differ by 1 to 2 integers so a factor of 10 or 2 factors of 10 and are not reasonably commensurate with the single value pH tested.

Response to arguments for Claims 6 and 8-9 Stand Rejected over Lang (U.S. Pat. Pub. No. 2018/0371373) in view of  Sadlowski (US. Pat. Pub. No. 2005/0124521) and further in view of Gosselink (U.S. Pat. No. 4,721,580).
No further arguments were presented with respect to claim 6 and 8-9 therefore arguments from paragraph 15 above are relied upon.

Response to arguments for Claim 10 Stands Rejected as Obvious Lang (U.S. Pat. Pub. No. 2018/0371373) in view of  Sadlowski (US. Pat. Pub. No. 2005/0124521) and further in view of Gassenmeier (U.S. Pat. Pub. No. 2001/0031714).
No further arguments were presented with respect to claim 10 therefore arguments from paragraph 15 above are relied upon.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMINA S KHAN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761 

/Benjamin L. Utech/
Primary Examiner
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.